Citation Nr: 1739424	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-29 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a neurological disorder of the bilateral upper extremities, to include carpal tunnel syndrome.

2.  Entitlement to service connection for a neurological disorder of the bilateral lower extremities, to include radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board remanded this case in November 2015 because the issues of entitlement to service connection for a neurological disorder of the bilateral upper extremities, to include carpal tunnel syndrome, and entitlement to service connection for a neurological disorder of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, required further development.  However, in an April 2016 rating decision, the Veteran was granted service connection for these disorders.  This represents a full grant of the benefit sought on appeal, and they are no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994). 

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.


FINDINGS OF FACT

1.  In an April 2016 rating decision, the RO granted service connection for bilateral upper extremity carpal tunnel syndrome.

2.  In an April 2016 rating decision, the RO granted service connection for bilateral lower extremity diabetic peripheral neuropathy.


CONCLUSION OF LAW

Service connection for a neurological disorder of the bilateral upper extremities and the bilateral lower extremities having been granted, there is no issue in controversy.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159  (2016).  With regard to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.

In this case, the appeal was remanded in November 2015 to obtain a VA examination of the Veteran's upper and lower extremities to provide an opinion as to whether a current neurological disorder of the Veteran's upper and lower extremities was caused, aggravated, or permanently worsened by his service connected diabetes mellitus.  A March 2016 VA examiner opined that both conditions are as likely as not (50% or greater probability) caused by or related to the Veteran's service connected diabetes.  Subsequently, the RO issued a rating decision in April 2016 granting service connection.  As was noted in that rating decision, this was a full grant of the benefits sought in the prior appeal, and neither the Veteran nor his representative has contradicted this conclusion.  Moreover, there is no indication that this appeal was ever properly recertified to the Board following the April 2016 decision.  

As such, the Board determines that the April 2016 decision granted every benefit sought on appeal, and there is no longer any issues remaining for consideration. 




ORDER

The issue of entitlement to service connection for a neurological disorder of the bilateral upper extremities, to include carpal tunnel syndrome, is dismissed.

The issue of entitlement to service connection for a neurological disorder of the bilateral lower extremities, to include radiculopathy, is dismissed. 




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


